Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 06/07/2022.  As directed by the amendment claim 2 is canceled, claim 1  is amended. Claims 1 and 3-6 are currently pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
EXAMINER’S AMENDMENT
Applicant’s representative Michael Steger  was called for an interview on 07/14/2022 to discuss possible Examiner's amendments as follows: 
Roll up the subject matter of claims 4 and 5 into independent claim-1, and then cancel the claims 4 and 5.
Applicant agreed with Examiner's proposal, and decided to write the draft of the proposed Examiner's amendment to avoid ant antecedent issues and or other mistakes.
A copy of the proposed amendment is attached with this office action for reference, the name of the attached file is:
 6236-0007_Claims_for_Examiner Amendment.pdf.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 1, 3 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior arts of record (US 2008/0091090 A1) by Guillory et al. and (US 20070191728 A1) by Shenna  in combination teaches a patchable biosensor with a substrate which is stretchable for being patched to a surface of a living body, wherein at least two electronic components are disposed on one side of the substrate. 
They further teach the longitudinal direction of the electronic components are  perpendicular to the longitudinal direction of the substrate.  
	However Guillory or Shenna individual or in combination do not teach or suggest: 
a ratio (I/Tmax) of a gap I between the two electronic components in the longitudinal direction of the substrate to the maximum thickness Tmax of the electronic component is 2 or more. They also do not teach the width of the electronic components are 3000 μm or less. 
Other prior arts of record also do not teach or suggest that limitation, for that reason the claim-1 and its dependent claims are deemed to be allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
(US 2008/0275327 A1) by Faarbaek discloses a three-dimensional adhesive device to be attached to the body surface of a mammal comprising a microelectronic sensing system. 
(US 2017 by Elolampi et al. discloses a system and method of making and using encapsulated conformal electronic device, wherein a conformal IC device includes a flexible substrate, electronic circuitry attached to the flexible substrate, and a flexible multi-part encapsulation housing substantially or completely encasing therein the electronic circuitry and flexible substrate. 
(US 2017/0244543 A1) by Raj et al. discloses an on-body sensor system includes a hub configured to be attached to a surface of a user.  
(KR 101048662 B 1) by Yoo Hoi Jun et al. discloses a body attaching type sensor and a monitoring apparatus to maximize an area efficiency by using sensor layers and sensing electrodes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792